DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with John Griffiths on 2/08/22.
The application has been amended as follows:
IN THE CLAIMS
The claims have been amended as follows:
	Claim 21 (Currently amended): The computer program product of claim 15 [[1]], wherein the computer-readable program code portions further include: 
	an executable portion that determines if each of the first portion of the response and the second portion of the response includes audio content, visual content, or a combination thereof, and 
	an executable portion that selects each of the first of the plurality of IoT devices and the second of the plurality of IoT devices to respectively render the first portion of the response and the second portion of the response based on the determining if each of the first portion of the response and the second portion of the response includes audio content, visual content, or a combination thereof and characteristics of the first of the plurality of IoT devices and the second of the plurality of IoT devices.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTIM G SHAH whose telephone number is (571)270-5214. The examiner can normally be reached Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTIM G SHAH/Primary Examiner, Art Unit 2652